        3:17-cv-03268-CSB-EIL # 40           Page 1 of 1                                             E-FILED
                                                         Tuesday, 20 November, 2018 02:15:35 PM
                       UNITED STATES            DISTRICT COURT Clerk, U.S. District Court, ILCD
                       CENTRAL DISTRICT OF ILLINOIS
                                      www.ilcd.uscourts.gov

          NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

Instructions: Complete this form and e-file it in each open case you list below. The event used to
e-file this change is under the Notice Section, subsection Notice of Address Change. It is
important that you select this event for either an address change or name change. If you have a
change to your e-mail address, this does not need to be e-filed with the court. However, you are
responsible for updating and maintaining your e-mail address within CM/ECF. IT IS
IMPERATIVE TO KEEP YOUR E-MAIL ADDRESS UPDATED. Your e-mail address is your
means of receiving electronic case notices, therefore updating your record is critical. See
instructions regarding updating e-mail address. Any questions, please contact the division which
you are filing your notice.

            NAME
                                  Alison R. Leff
            FIRM
                                  Loevy & Loevy
            STREET                311 N. Aberdeen St., 3rd Fl.
            ADDRESS
            CITY/STATE/ZIP
                                  Chicago, IL 60607
            PHONE
            NUMBER                (312) 357-5414

If you have previously filed an appearance with this Court using a different name, enter that
name:
N/A

List all active cases below in which you currently have an appearance on file.

         Case Number                      Case Title                      Assigned Judge

17-cv-03268                       Palmer v. City of Decatur et al. Hon. Colin Stirling Bruce




(Attach a separate sheet if necessary.)

   s/ Alison R. Leff
_______________________________________                      November 15, 2018
                                                             ___________________________
              Attorney’s Signature                                 Date
